            Case 5:19-cv-00670-DAE Document 12 Filed 09/24/19 Page 1 of 2


                                                                                                           20

                                                                                 CLERK U.S. DISTRICT COURT
                                                                                 WESTERN DISTRICT OF TEXAS
                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                        BYS        DEPUTY
MALIBU MEDIA, LLC,

       Plaintiff,                                         Civil Case No. 5:19-cv-00670-DAE

V.



JOI-D4 DOE infringer    using                         )
IP address 72,178.218.7,                              )
                                                      )

       Defendant.                                     )
                                                      )



AGREED ORDER FOR DISMISSAL WITH PREJUDICE CONDITIONED ON COURT
  RETAINING JURISDICTION TO ENFORCE THE TERMS OF THE PARTIES'
             CONFIDENTIAL SETTLEMENT AGREEMENT

       This Court, having read the Parties' Joint Stipulation for Dismissal with Prejudice

Conditioned on Court Retaining Jurisdiction to Enforce the Terms of the Parties' Confidential

Settlement Agreement, and being duly advised in the premises,                   makes the following

determination:

       1.        The Parties agree that this case has been settled and that all issues and controversies

have been resolved to their mutual satisfaction pursuant to a Confidential Settlement Agreement

(the "Agreement") dated September 4, 2019.

       2.        The parties request the Court to retain jurisdiction to enforce the terms of the

Agreement under the authority of Kokkonen       v.   Guardian Life Insurance Co. ofAmerica, 511 U.S.

375, 381-82 (1994).

       IT IS THEREFORE ORDERED:
             Case 5:19-cv-00670-DAE Document 12 Filed 09/24/19 Page 2 of 2




                  The parties shall comply with the terms of their Agreement entered into on

September 4, 2019, the terms of which Agreement are incorporated by reference as if fully set

forth herein.

        2.        By consent of the parties, the Court shall retain jurisdiction for the purpose of

enforcing all terms of the Agreement.

        3.        Except as provided for in paragraphs   1   and 2 above, this case is dismissed in its

entirety, including all Counterclaims, with prejudice, and each party shall bear its own attorney's

fees and costs.


        IT IS SO ORDERED this          2'j   day of




                                                                                                 .1
